Exhibit 10.1

Learning Tree International, Inc.

STOCK AWARD AGREEMENT

To: [name of Grantee] (“Grantee”)

From: Learning Tree International, Inc.

“Date of Award”: November 2, 2009

“Number of Shares”:             .

We are pleased to inform you that the Compensation Committee of our Board of
Directors (the “Committee”) has decided to grant you an award (your “Award”) of
the Number of Shares of our Common Stock (the “Common Stock”) under our 2007
Equity Incentive Plan (the “Plan”), all of which are fully vested as of the Date
of the Award.

Please review the Plan and the attached Standard Terms and Conditions carefully,
as they control your rights under your Award. Then sign one copy of this letter
and return it to Nancy McKinley. If you have any questions, please call her.

We appreciate your continuing efforts on behalf of Learning Tree.

 

Very truly yours,

Learning Tree International, Inc.

By:                                                                 
                                

Its:                                                                 
                                 

I hereby accept this Award and have reviewed the Plan and the Terms.

 

                                                                  
                                      

“Grantee”



--------------------------------------------------------------------------------

STANDARD TERMS AND CONDITIONS

These Standard Terms and Conditions are attached to a letter granting a stock
award to you (the “Award Letter”) from Learning Tree International, Inc.
(“Learning Tree”). The Award Letter, these Standard Terms and Conditions and
Learning Tree’s 2007 Equity Incentive Plan (the “Plan”) are collectively the
“Award Documents”. Capitalized terms not defined in these Standard Terms and
Conditions are defined in the Award Letter or the Plan.

1. Shares to be Issued in Compliance with Applicable Laws and Exchange Rules.
You represent and agree that shares awarded hereunder are not being acquired
with a view to any sale, transfer or distribution in violation of any applicable
securities laws or regulations.

2. Not an Employment or Service Contract. Nothing in this Award is to be
construed as an agreement, express or implied, by Learning Tree or any of its
subsidiaries to employ you or contract for your services, nor will it restrict
Learning Tree’s or such subsidiary’s right to discharge you or cease contracting
for your services or to modify, extend or otherwise affect in any manner
whatsoever, the terms of any employment agreement or contract for services which
may exist between you and Learning Tree or any of its subsidiaries. This Award
will not affect any right you might otherwise have to participate in and receive
benefits under the then current provisions of any pension, insurance, or profit
sharing program of Learning Tree or any of its subsidiaries.

3. Agreement Subject to Plan. The Plan is incorporated herein by reference. This
Award is subject to, and Learning Tree and you agree to be bound by, all of the
terms and conditions of the Plan, as it may be amended from time to time in
accordance with its terms. No amendment to the Plan will adversely affect your
rights under this Award in a material manner without your prior written consent.

4. Entire Agreement; Governing Law. The Award Documents constitute our entire
agreement with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of Learning Tree and you with
respect to the subject matter hereof. The interpretation, performance and
enforcement of this Agreement shall be governed by the internal substantive laws
of the State of Delaware, without regard to the conflict of laws provisions of
that or any other State. The Award Documents can only be amended in a writing
executed by a duly authorized Executive Officer of Learning Tree.